992 A.2d 330 (2010)
296 Conn. 903
Frankie TRIMMER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 21, 2010.
Mark M. Rembish, special public defender, in support of the petition.
Raheem L. Mullins, assistant state's attorney, in opposition.
The petitioner Frankie Trimmer's petition for certification for appeal from the Appellate Court, 119 Conn.App. 653, 988 A.2d 914 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.